     Case 5:20-cv-01796-DMG-KK Document 65 Filed 10/27/20 Page 1 of 3 Page ID #:632



 1    OLIVAREZ MADRUGA LEMIEUX O’NEILL, LLP
      Thomas M. Madruga – SBN 160421
 2    tmadruga@omlolaw.com
      Edward B. Kang – SBN 237751
 3    ekang@omlolaw.com
      500 South Grand Avenue – 12th Floor
 4    Los Angeles, CA 90071
      Tel: (213) 744-0099
 5    Fax: (213) 744-0093
 6    Attorneys for Defendant,
      ETIWANDA SCHOOL DISTRICT
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
      DANIELLE HOWARD MARTINEZ,                  )   Case No.: 5:20-cv-01796-DMG-KK
13    an individual and guardian ad litem on     )   Hon. Dolly M. Gee
      behalf of D.P., a minor, K.P., a minor,    )   Courtroom 8C
14    and T.W., a minor, individually and on     )
      behalf of all others similarly situated;   )
15    et al.,                                    )   NOTICE OF RELATED CASE
16                                               )
                   Plaintiffs,                   )
17                                               )
            vs.                                  )
18                                               )
19    GAVIN NEWSOM, in his official              )
      capacity as Governor of California; et     )
20    al.,                                       )
                                                 )
21                 Defendants.                   )   Complaint Served: October 1, 2020
22
23
24
25
26
27
28

                                                 1       NOTICE OF RELATED CASE
     Case 5:20-cv-01796-DMG-KK Document 65 Filed 10/27/20 Page 2 of 3 Page ID #:633



 1          Pursuant to Local Rule 83-1.3, counsel for defendant Etiwanda School District
 2    (“Defendant”) hereby notifies the Court of a related case currently pending in the
 3    United States District Court, Central District entitled Matthew Brach, et al. v. Gavin
 4    Newsom, et al., U.S.D.C. Case No. 2:20-cv-06472-SVW-AFM (the “Brach Action”).
 5    The Brach Action was filed on July 21, 2020 and is assigned to the Honorable Steven
 6    V. Wilson.
 7          The Brach Action appears to arise from the same or a closely related transaction,
 8    happening or event as the current action (e.g., the Governor’s School Reopening
 9    Framework and alleged violations of the Individual with Disabilities Education Act
10    (“IDEA”), and further calls for determination of the same or substantially related or
11    similar questions of law and fact (e.g., the legality of the State’s stay-at-home orders
12    and the impact on special education students in the state).
13          Indeed, many of the same issues and legal questions posed in the instant action
14    have already been addressed and raised in the Brach Action such as whether plaintiffs
15    are required to exhaust their administrative remedies under the IDEA prior to filing a
16    lawsuit. Litigating this threshold jurisdictional issue would arguably entail substantial
17    duplication of labor if heard by different judges. Additionally, having both cases
18    determined by the same judge would eliminate the potential for inconsistent rulings on
19    an issue of significant public interest within the State.
20          Accordingly, for the foregoing reasons, Defendant respectfully submits that the
21    instant action and the Brach Action should be deemed related.
22
      Dated: October 26, 2020                 OLIVAREZ MADRUGA LEMIEUX
23                                            O’NEILL, LLP
24
25                                            By:   /s/ Edward B. Kang
                                                    Edward B. Kang
26                                            Attorneys for Defendant, ETIWANDA
27                                            SCHOOL DISTRICT

28

                                                 2       NOTICE OF RELATED CASE
     Case 5:20-cv-01796-DMG-KK Document 65 Filed 10/27/20 Page 3 of 3 Page ID #:634



                                               PROOF OF SERVICE
 1
                                                By Electronic Filing
 2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
 4           I am employed in the County of Los Angeles, State of California. I am over the age of
      eighteen years and am not a party to the within action. My business address is 500 South Grand
 5    Avenue - 12th Floor, Los Angeles, CA 90071.

 6           On October 27, 2020, I served a true and correct copy of the foregoing document entitled:
 7                                        NOTICE OF RELATED CASE
 8
             Notice of this filing will be sent to the parties by operation of the Court’s electronic filing system.
 9           Parties may access this filing through the Court’s system.

10           As Indicated on the following Service List, by Electronic Filing and Service Pursuant to
             General Rule Order 10-07: I caused the document(s) listed above via the Court’s Electronic
11           Filing System which constitutes service, pursuant to General Rule Order 08-02 of the above-
             titled Court, upon the counsel on service the list.
12
             (Federal) I declare that I am employed in the office of a member of the bar of this court at
13           whose discretion the service was made. I declare under penalty of perjury that the above is
14           true and correct.

15    Executed on October 27, 2020, at Los Angeles, CA.

16    Vianey Benavides                               /s/ Vianey Benavides
      Printed Name                                   Signature
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3        NOTICE OF RELATED CASE
